DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/25/2021 has been entered. Claims 1-20 remain pending in the application. Claims 1-6, and 15-20 are remain withdrawn. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/26/2021. 
Claims 7-14 examined on the merits.
Response to Arguments
With regard the applicant’s arguments, see pages 7, with respect to the rejection of Claims 7 under 35 USC 103 directed to the Ben-Muvhar (US 20160256169 A1)  in view of Kleshinski (US 5755778 A) have been fully considered but they are not persuasive. Applicant argues that prior art references fail to teach the limitation “configured to constrict at least a portion of the saddle region”, because Kleshinski teaches expandable collars which only expand from a compressed configuration into an expanded configuration, and therefore the modified device of Ben-Muvhar, in view of Kleshinski, would not have two flexible collars. The examiner respectfully disagree. Ben-Muvhar teaches one or more band 1522 and/or 1524 that constrict an area therebetween ([0211]), but lacks teaching the bands are flexible. Kleshinski teaches expandable collars (figure 1, collars 14 and 16) are formed of expandable material so that the collars expand, and may be compressed toward a central longitudinal axis of the tubular structure (col 3 lines 4-8). Furthermore, Kleshinski teaches, the collars may be formed of expandable but flexible plastic, spring metal, or of a material which is expanded by the internal balloon (col 3, lines 51-52). Thus, in the examiner’s view, the collars of Kleshinski still could be expanded or 
With regard applicant’s argument, see page 7 second paragraph, with respect to the rejection of Claims 11 and 12 under 35 USC 103 directed to the Ben-Muvhar, in view of Kleshinski and in further view of Smith (US 20090240324 A1) is fully considered but it is not persuasive. Applicant argues that Smith discloses a drug eluting layer, and does not suggest modifying a device as in Ben-Muvhar or Kleshinski to include a therapeutic agent which “flows” from a “reservoir”. The examiner respectfully disagree. Ben-Muvhar teaches a portion of the saddle region between the collars define a reservoir (figure 10a, constricted area 1528 between bands 1522 and/or 1524). Ben Muvhar is silent as to the constricted area 1528 include the therapeutic agent flows from the reservoir through the proximal retention member or distal retention member. Smith teaches a stent structure (figure 1, multilayer tubular structure 10) which comprises inner or support layer 12 and an outer or covering layer 16, a space between the layers define a reservoir and the reservoir is utilized to store a therapeutic agent (figure 1, drug eluting layer 14). Smith also teaches the therapeutic agent within the reservoir is configured to elutes out of the reservoir space in lateral direction as shown in figures 3 and 4 ([0102]). In the examiner’s view, Ben Muvhar, as modified by Kleshinski, teaches the reservoir defined between two collars, and the Smith teaches utilizing the reservoir space defined between two layers within the tubular structure to store a therapeutic agent and to elute the stored therapeutic agent from the reservoir space. Therefore, it would have been obvious to ordinary skill in the art would have modified the reservoir of Ben-Muvhar, as modified by Kleshinski, to incorporate the teachings of Smith and utilizing the reservoir space for storing therapeutic agent in order to release the drug at specific location 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al (US 20160256169 A1, hereinafter 'Ben Muvhar') in view of Kleshinski (US 5755778 A).
Regarding Claim 7, Ben Muvhar discloses an elongate tubular body (figure 10a, mesh type flow-reducing implant 1500) comprising a proximal portion (figure 10a, flare shoulder 1502), a distal portion (figure 10a, flare shoulder 1504), and a length (figure 10a, area 1562) therebetween, the elongate tubular body defining a lumen (figure 10a, lumen in constriction area 1528) along the length; 
the elongate tubular body having an unexpanded configuration (referring [0212] "operator manually tying their ends together, prior to implantation, adjusts the rings formed by band 1522 and/or 1524 in circumference"), and an expanded configuration (an embodiment as shown in figure 10a) wherein the proximal portion expands into a proximal retention member (figure 10a, flare shoulder 1502) and the distal portion expands into a distal retention member (figure 10a, flare shoulder 1504, [0210] "a flare shoulder 1502 and/or a flare shoulder 1504 that are relatively long in length, for example, to increase the area of contact between flow-reducing implant 1500 and surrounding vessel walls" indicates each flare shoulders provides anchoring means) leaving a length of a saddle region extending therebetween (see figure 10a, area 1562 between 1502 and 1504); 

 wherein each of the collars are configured to constrict at least a portion of the saddle region ([0211]  “one or more bands 1522 and/or 1524 that constrict an area 1528”).
Ben Muvhar is silent as to the collars are flexible.
Kleshinski teaches an anastomosis device relatively pertinent applicant’s posed problem of forming a graft between two body members comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Regarding Claim 8, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further discloses wherein each collar defines a lumen (referring figure 10a, inner lumen of band 1522 and/or 1524), wherein each collar is configured to have a non-expanded configuration (initial configuration of bands 1522 and/or 1524 as shown in figure 10a) 
Ben Muvhar is silent as to the collars are flexible, and each flexible collar is configured to move to expanded configuration, and wherein an inner dimension of the lumen of each collar in the non-expanded configuration is less than an inner dimension of the lumen of each collar in the expanded configuration.

Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars move from non-expanded configuration to expanded configuration in order to create fluid tight seal within the two body vessels into contact with the luminal wall when the device is deployed (col 3 lines 34-41)  
Regarding Claim 9, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 8.
Ben Muvhar further discloses wherein the lumen of the constricted portion of the length of the saddle region is completely closed when the collars are in the non-expanded configuration ([0283] “Optionally, the narrowed section reduces the vessel cross-section by 30%, 50%, 80%, 90% or any other lower, larger or intermediate amount, or even completely occludes the vessel”, the flow reducing implant is implanted into the vessel, and narrowed section of the flow reducing implant could be completely closed).

Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Regarding Claim 10, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 8.
Ben Muvhar further discloses wherein the lumen of the constricted portion of the length of the saddle region is partially closed when the collars are in the non-expanded configuration ([0283] “Optionally, the narrowed section reduces the vessel cross-section by 30%, 50%, 80%, 90% or any other lower, larger or intermediate amount, or even completely occludes the vessel”, the flow reducing implant is implanted into the vessel, and narrowed section of the flow reducing implant could be partially closed).
Ben Muvhar is silent as to the collars are flexible.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding Claim 13, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further discloses wherein a surface of the proximal retention member is configured to contact an inner surface of a tissue wall of a first body lumen ([0210] “comprises a flare shoulder 1502 and/or a flare shoulder 1504 that are relatively long in length, for example, to increase the area of contact between flow-reducing implant 1500 and surrounding vessel walls”), and a surface (outside surface) of the distal retention member is configured to contact an inner surface of a tissue wall of a second body lumen ([0210] “comprises a flare shoulder 1502 and/or a flare shoulder 1504 that are relatively long in length, for example, to increase the area of contact between flow-reducing implant 1500 and surrounding vessel walls”).
Regarding Claim 14, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further discloses wherein the collars and the constricted portion of the length of the saddle region are configured to have a first diameter configuration (initial diameter of area 1562 as shown in figure 10a) 
Ben Muvhar does not disclose the collars are flexible and it moves to a second diameter configuration in response to a threshold level of force.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”), and move from a first diameter configuration (col 3 lines 34-35 “the anastomosis device 10 is compressed inwardly toward the longitudinal axis 18”) to a second diameter configuration in response to a threshold level of force (col 3 lines 51-54, “the collars may be formed of material which is expanded 
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to move from first diameter configuration to second diameter.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar in view of Kleshinski in further view of in view of Smith (US 20090240324 A1).
Regarding Claim 11, Ben Muvhar, as modified by Kleshinski, discloses the device according to Claim 7.
Ben Muvhar further disclose wherein a portion of the saddle region (figure 10a, constricted area 1528) between the collars defines a reservoir (figure 10a, constricted area 1528 between bands 1522 and/or 1524), and 
Ben Muvhar does not disclose the collars are flexible and the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the proximal retention member.
Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid 
Ben Muvhar, as modified by Kleshinski, is still silent as to the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the proximal retention member.
Smith teaches drug eluting stent (figure 2, tubular structure 10)  relatively pertinent to problem posed by applicant of releasing drug within the body comprising a therapeutic agent (figure 2, drug contained in intermediate drug eluting layer 14) disposed within the reservoir (figure 2, drug eluting layer 14), wherein the therapeutic agent flows from the reservoir through the proximal retention member (arrows as shown in figure 4, and [0083] "lateral drug elution" illustrates the therapeutic agent flows from the reservoir through either the proximal or distal end).
Smith provides drug eluting layer including drug in order to control the amount of drug release at specific locations within a body lumen ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricted area of Ben Muvhar to incorporate the teachings of Smith, and provide a therapeutic agent disposed within the constricted area in order to release the drug at specific location within a body lumen at controlled rates.
Regarding Claim 12, Ben Muvhar discloses the device according to Claim 7.
Ben Muvhar further disclose wherein a portion of the saddle region (figure 10a, constricted area 1528) between the collars defines a reservoir (figure 10a, constricted area 1528 between bands 1522 and/or 1524), and 

Kleshinski teaches an anastomosis device comprising flexible collars (figure 1, tubular collars 14 and 16, col 3 lines 51-53 “These collars may be formed of expandable but flexible plastic, spring metal”).
Kleshinski provides flexibles tubular collars to a tubular body (figure 1, 22) in order to allow the device to have various diameters that transform between compressed configuration during delivery and expanded configuration within the two body vessels into contact with the luminal wall and create fluid tight seal (col 3 lines 34-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Ben Muvhar to incorporate the teachings of Kleshinski and provides flexible collars in order to have various diameters.
Ben Muvhar, as modified by Kleshinski, is still silent as to the device further comprises a therapeutic agent disposed within the reservoir, wherein the therapeutic agent flows from the reservoir through the distal retention member.
Smith teaches drug eluting stent (figure 2, tubular structure 10) comprising a therapeutic agent (figure 2, drug contained in intermediate drug eluting layer 14) disposed within the reservoir (figure 2, drug eluting layer 14), wherein the therapeutic agent flows from the reservoir through the distal retention member (arrows as shown in figure 4, and [0083] "lateral drug elution" illustrates the therapeutic agent flows from the reservoir through either the proximal or distal direction).
Smith provides drug eluting layer including drug in order to control the amount of drug release at specific locations within a body lumen ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricted area of Ben Muvhar to incorporate the teachings of Smith, and provide a therapeutic agent .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/                      Examiner, Art Unit 3781